DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's response to the Office Final Action filed on 11/9/2020 is acknowledged.
Applicant amended claim 1.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2020 has been entered.

Allowable Subject Matter
Claims 1-20 and 28 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 is allowable because a closest prior art, Busch et al. (US 2013/0093050), discloses a trench (opening vertically above 20 in Fig. 5, paragraph 0043) laterally between and separating two laterally-outer memory-cell-array regions (first region vertically above and on the left-hand side of 20 and second region vertically above and on the right-hand side of 22 in Fig. 5) that comprise the sacrificial material (28 and 32 in Fig. 5) and the insulator structure 30 (Fig. 5) in the vertical cross-section but fails to disclose the trench being longer in a direction orthogonal to the vertical cross-section than it is in the vertical cross-section. Additionally, the prior art does not teach or suggest a method used in the formation of integrated circuitry comprising memory, comprising: the trench being longer in a direction orthogonal to the vertical cross-section than it is in the vertical cross-section in combination with other elements of claim 
In addition, claim 12 would be allowable because a closest prior art, Busch et al. (US 2013/0093050), discloses a material 51 (Fig. 8A, paragraph 0047, wherein “non-homogenous”) of different composition from that of the walls 52 (Fig. 8A, paragraph 0047); however, the material of different composition 51 (Fig. 8) is formed between capacitor electrodes (54 and 56 in Fig. 12, paragraph 0048) and remains in a finished circuitry construction (see Fig. 12). Additionally, the prior art does not teach or suggest a method used in the formation of integrated circuitry comprising memory, comprising: wherein the material of different composition not remaining in a finished circuitry construction in combination with other elements of claim 12.
Moreover, claim 17 would be allowable because a closest prior art, Busch et al. (US 2013/0093050), discloses the removing (see Fig. 5, paragraph 0043) of at least some of the sacrificial material (28 and 32 in Fig. 3) from each of the two laterally-outer memory-cell-array regions (first region vertically above and on the left-hand side of 20 and second region vertically above and on the right-hand side of 22 in Fig. 5); however, the pair of walls 50 (Fig. 8, paragraph 0046) forms after the removing (see Fig. 5, paragraph 0043) of at least some of the sacrificial material (28 and 32 in Fig. 3) such that the pair of walls 50 (Fig. 8, paragraph 0046) could not function as an etch stop to lateral etching of the insulative material during the chemical etching. Additionally, the prior art does not teach or suggest a method used in the formation of integrated circuitry comprising memory, comprising: wherein the removing of at least some of the sacrificial material from each of the two laterally-outer memory-cell-array regions comprises chemical etching; and the pair of walls functioning as an etch stop to lateral etching of the insulative material during the chemical etching in combination with other elements of claim 17.
Furthermore, claim 18 would be allowable because a closest prior art, Busch et al. (US 2013/0093050), discloses the removing (see Fig. 5, paragraph 0043) of at least some of the sacrificial material (28 and 32 in Fig. 3) from each of the two laterally-outer memory-cell-array regions (first region vertically above and on the left-hand side of 20 and second region vertically 
Lastly, claim 28 would be allowable because a closest prior art, Busch et al. (US 2013/0093050), discloses removing a portion not all of the sacrificial material from each of the two laterally-outer memory-cell-array regions (first region vertically above and on the left-hand side of 20 and second region vertically above and on the right-hand side of 22 in Fig. 10) before forming the capacitor insulator (58 and 60 in Fig. 10, paragraph 0049) and the shared capacitor electrode (62 and 64 in Fig. 10, paragraph 0049) over the capacitor storage node electrodes (54 and 56 in Fig. 10) in each of the two laterally-outer memory-cell-array regions. Additionally, because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method used in the formation of integrated circuitry comprising memory, comprising: removing all of the sacrificial material from each of the two laterally-outer memory-cell-array regions before forming the capacitor insulator and the shared capacitor electrode over the capacitor storage node electrodes in each of the two laterally-outer memory-cell-array regions in combination with other elements of claim 28.

A closest prior art, Busch et al. (US 2013/0093050), discloses a method used in the 
In addition, a closest prior art, Busch et al. (US 2013/0093050), discloses a method used 
Moreover, a closest prior art, Busch et al. (US 2013/0093050), discloses a method used in the formation of integrated circuitry comprising memory, comprising: forming sacrificial material (28 and 32 in Fig. 1, paragraph 0041) over a substrate 12 (Fig. 1, paragraph 0040) and providing a laterally-extending insulator structure 30 (Fig. 1, paragraph 0041) in the sacrificial material that is vertically spaced from a top (top surface of 32 in Fig. 1) and a bottom (bottom surface of 28 in Fig. 1) of the sacrificial material in a vertical cross-section; removing (see Fig. 3, paragraph 0042) at least some of the sacrificial material (28 and 32 in Figs. 1 and 3) and the insulator structure 30 (Figs. 1 and 3) from laterally between two laterally-outer parts (regions vertically above 18 and 24 in Fig. 3) of the sacrificial material and the insulator structure in the vertical cross-section to form a laterally-intermediate region (regions vertically above 20 and 22 in Fig. 3) laterally between two laterally-outer regions (regions vertically above 18 and 24 in Fig. 3) that comprise the sacrificial material (portions of 28 and 32 vertically above 18 and 24 in Fig. 
Furthermore, a closest prior art, Busch et al. (US 2013/0093050), discloses a method used in the formation of integrated circuitry comprising memory, comprising: forming sacrificial material (28 and 32 in Fig. 1, paragraph 0041) over a substrate 12 (Fig. 1, paragraph 0040) and providing a laterally-extending insulator structure 30 (Fig. 1, paragraph 0041) in the sacrificial material that is vertically spaced from a top (top surface of 32 in Fig. 1) and a bottom (bottom surface of 28 in Fig. 1) of the sacrificial material in a vertical cross-section; removing (see Fig. 3, paragraph 0042) at least some of the sacrificial material (28 and 32 in Figs. 1 and 3) and the insulator structure 30 (Figs. 1 and 3) from laterally between two laterally-outer parts (regions vertically above 18 and 24 in Fig. 3) of the sacrificial material and the insulator structure in the vertical cross-section to form a laterally-intermediate region (regions vertically above 20 and 22 in Fig. 3) laterally between two laterally-outer regions (regions vertically above 18 and 24 in Fig. 3) that comprise the sacrificial material (portions of 28 and 32 vertically above 18 and 24 in Fig. 3) and the insulator structure (portions of 30 vertically above 18 and 24 in Fig. 3) in the vertical cross-section; forming a pair of elevationally-extending walls 50 (Fig. 8, paragraph 0046) in the laterally-intermediate region that individually are against a lateral side of the sacrificial material (portions of 28 and 32 vertically above 18 and 24 in Fig. 3) in different ones of the two laterally-outer regions (regions vertically above 18 and 24 in Fig. 3) in the vertical cross-section, the sacrificial material (see paragraph 0042, wherein “Dielectric isolation 34, 36 may be of the same composition or of different compositions relative one another, may each be homogenous or non-homogenous, and may each be of the same composition or of different compositions from that of dielectric materials 28 and/or 32”) comprising one composition and the pair of walls comprising another composition that is different from the one composition, the another composition (see paragraph 0042, wherein “dielectric isolation 34 and/or 36”) being insulative; 
Lastly, a closest prior art, Busch et al. (US 2013/0093050), discloses a method used in the formation of integrated circuitry comprising memory, comprising: forming a sacrificial material (28 and 32 in Fig. 1, paragraph 0041; and see paragraph 0041, wherein 28 and 32 have same composition such that 28 and 32 in Fig. 1 can be interpreted as the same layer with a layer 30 formed in the middle of 28 and 32) over a substrate 12 (Fig. 1, paragraph 0040) and providing a laterally-extending insulator structure 30 (Fig. 1, paragraph 0041) in the sacrificial 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813